Name: Commission Regulation (EC) No 777/2006 of 23 May 2006 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  trade
 Date Published: nan

 24.5.2006 EN Official Journal of the European Union L 136/9 COMMISSION REGULATION (EC) No 777/2006 of 23 May 2006 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals (1), and in particular Article 22(4) and (5) thereof, After consulting the Committee established by Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (2) for the measures referred to in Article 22(5) of Regulation (EC) No 304/2003, Whereas: (1) Regulation (EC) No 304/2003 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for Certain Hazardous Chemicals and pesticides in International Trade, signed on 11 September 1998 and approved, on behalf of the Community, by Council Decision 2003/106/EC (3). (2) In the light of Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (4) and Commission Decision 2004/129/EC of 30 January 2004 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (5), taken within the framework of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (6), a number of the chemicals concerned should be added to the list of chemicals contained in Part 1 of Annex I to Regulation (EC) No 304/2003. The listings should also reflect the fact that none of the chemicals concerned have been notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (7), although some of the chemicals had been identified and thus Member States may allow their use in such products until 1 September 2006 at the latest in accordance with their national legislation. (3) In the light of Commission Decision 2005/864/EC of 2 December 2005 concerning the non-inclusion of endosulfan in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (8), and bearing in mind that endosulfan has been identified but not notified for evaluation under Directive 98/8/EC and thus may continue to be authorised by Member States until 1 September 2006, it is severely restricted for pesticide use and thus should be added to the lists of chemicals contained in parts 1 and 2 of Annex I to Regulation (EC) No 304/2003. (4) At its first meeting in September 2004, the Conference of the Parties to the Rotterdam Convention decided to make a number of amendments to Annex III to the Convention listing the chemicals subject to the PIC procedure, all of which have entered into force by 1 January 2006. The lists of chemicals contained in parts 1, 2 and 3 of Annex I to Regulation (EC) No 304/2003 should therefore be amended accordingly. (5) Furthermore the existing entries for certain chemicals require updating to take account of regulatory developments since Annex I was last amended. In addition, parts 1 and 2 of Annex I to Regulation (EC) No 304/2003 contain some small errors that require correction. (6) Regulation (EC) No 304/2003 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 29 of Directive 67/548/EEC, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 304/2003 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 63, 6.3.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 775/2004 (OJ L 123, 27.4.2004, p. 27). (2) OJ 196, 16.8.1967, p. 1. Directive as last amended by Commission Directive 2004/73/EC (OJ L 152, 30.4.2004, p. 1). (3) OJ L 63, 6.3.2003, p. 27. (4) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1335/2005 (OJ L 211, 13.8.2005, p. 6). (5) OJ L 37, 10.2.2004, p. 27. Decision as last amended by Regulation (EC) No 1335/2005. (6) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/39/EC (OJ L 104, 13.4.2006, p. 30). (7) OJ L 123, 24.4.1998, p. 1. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (8) OJ L 317, 3.12.2005, p. 25. ANNEX Annex I to Regulation (EC) No 304/2003 is amended as follows (1): 1. Part 1 is amended as follows: (a) the following entries are inserted: Chemical CAS No Einecs No CN code Subcategory (*) Use limitation (**) Countries for which no notification is required 1,3-dichloropropene (CIS) ((1Z)-1,3-dichloroprop-1-ene) 10061-01-5 233-195-8 2903 29 00 p(1)-p(2) b-b 2-aminobutane 13952-84-6 237-732-7 2921 19 80 p(1)-p(2) b-b Acifluorfen 50594-66-6 256-634-5 2916 39 00 p(1)-p(2) b-b Ametryn 834-12-8 212-634-7 2933 69 80 p(1)-p(2) b-b Bensultap 17606-31-4 2930 90 70 p(1)-p(2) b-b Calciferol 50-14-6 200-014-9 2936 29 90 p(1) b Cartap 15263-53-3 2930 20 00 p(1)-p(2) b-b Chinomethionat 2439-01-2 219-455-3 2934 99 90 p(1)-p(2) b-b Chlorfenvinphos 470-90-6 207-432-0 2919 00 90 p(1)-p(2) b-b Chlormephos 24934-91-6 246-538-1 2930 90 70 p(1)-p(2) b-b Cholecalciferol 67-97-0 200-673-2 2936 29 90 p(1) b Coumafuryl 117-52-2 204-195-5 2932 29 80 p(1)-p(2) b-b Crimidine 535-89-7 208-622-6 2933 59 95 p(1) b Cyanazine 21725-46-2 244-544-9 2933 69 80 p(1)-p(2) b-b Dinobuton 973-21-7 213-546-1 2920 90 10 p(1)-p(2) b-b Endosulfan+ 115-29-7 204-079-4 2920 90 85 p(1) b Ethion 563-12-2 209-242-3 2930 90 70 p(1)-p(2) b-b Fenpropathrin 39515-41-8 254-485-0 2926 90 95 p(1)-p(2) b-b Flurenol 467-69-6 207-397-1 2918 19 80 p(1)-p(2) b-b Furathiocarb 65907-30-4 265-974-3 2932 99 85 p(1)-p(2) b-b Hexazinone 51235-04-2 257-074-4 2933 69 80 p(1)-p(2) b-b Iminoctadine 13516-27-3 236-855-3 2925 20 00 p(1)-p(2) b-b Isoxathion 18854-01-8 242-624-8 2934 99 90 p(1) b Methidathion 950-37-8 213-449-4 2934 99 90 p(1)-p(2) b-b Metoxuron 19937-59-8 243-433-2 2924 21 90 p(1)-p(2) b-b Monuron 150-68-5 205-766-1 2924 21 90 p(1) b Omethoate 1113-02-6 214-197-8 2930 90 70 p(1)-p(2) b-b Pebulate 1114-71-2 214-215-4 2930 20 00 p(1)-p(2) b-b Scilliroside 507-60-8 208-077-4 2938 90 90 p(1) b Strychnine 57-24-9 200-319-7 2939 99 00 p(1) b Terbufos 13071-79-9 235-963-8 2930 90 70 p(1)-p(2) b-b Thallium sulphate 7446-18-6 231-201-3 2833 29 90 p(1) b Thiocyclam 31895-22-4 250-859-2 2934 99 90 p(1)-p(2) b-b Triazophos 24017-47-8 245-986-5 2933 99 90 p(1)-p(2) b-b Tridemorph 24602-86-6 246-347-3 2934 99 90 p(1)-p(2) b-b Vamidothion 2275-23-2 218-894-8 2930 90 70 p(1)-p(2) b-b (b) the entries for 1,2-Dibromoethane (Ethylene dibromide), 1,2-Dichloroethane (ethylene dichloride), 2-Naphthylamine and its salts, 2,4,5-T, 4-Aminobiphenyl and its salts, Acephate, Aldicarb, all Asbestos Fibres, Atrazine, Azinphos-ethyl, Benzidine and its salts, Benzidine derivatives, Binapacryl, Chlordimeform, Chlorobenzilate, Chlozolinate, Creosote and Creosote related substances, DBB((Di-Ã ¼-oxo-di-n-butylstannio-hydroxyborane), Dicofol containing < 78 % p,p ²-Dicofol or 1 g/kg of DDT and DDT related compounds, Dinoseb and its acetate and salts, Dinoterb, DNOC, Dustable powder formulations containing a combination of: Benomyl at or above 7 %, Carbofuran at or above 10 % and Thiram at or above 15 %, Fentin acetate, Fentin hydroxide, Ferbam, Fluoroacetamide, HCH containing less than 99,0 % of the gamma isomer, Hexachloroethane, Lindane (Ã ³-HCH), Maleic hydrazide, and its salts, other than choline, potassium and sodium salts; Choline, potassium and sodium salts of maleic hydrazide containing more than 1 mg/kg of free hydrazine expressed on the basis of the acid equivalent, Mercury compounds, Methamidophos (Soluble liquid formulations of the substance that exceed 600 g active ingredient/l), Methyl-parathion, Monocrotophos, Nitrofen, Nonylphenol C6H4(OH)C9H19, Nonylphenol ethoxylate (C2H4O)nC15H24O, Parathion, Pentachlorophenol, Phosphamidon (Soluble liquid formulations of the substance that exceed 1 000 g active ingredient/l), Polybrominated biphenyls (PBB), Pyrazophos, Quintozene, Tecnazene, Tetraethyl lead, Tetramethyl lead, Triorganostannic compounds, Tris-aziridinyl-phosphinoxide and Zineb are replaced by the following: Chemical CAS No Einecs No CN code Subcategory (*) Use limitation (**) Countries for which no notification is required 1,2-Dibromoethane (Ethylene dibromide) # 106-93-4 203-444-5 2903 30 36 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ 1,2-Dichloroethane (ethylene dichloride) # 107-06-2 203-458-1 2903 15 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ i(2) b 2-Naphthylamine (naphthalen-2-amine) and its salts + 91-59-8, 553-00-4, 612-52-2 and others 202-080-4, 209-030-0, 210-313-6 and others 2921 45 00 i(1) b i(2) b 2,4,5-T and its salts and esters # 93-76-5 and others 202-273-3, 229-188-1 and others 2918 90 90 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ 4-Aminobiphenyl (biphenyl-4-amine) and its salts + 92-67-1, 2113-61-3 and others 202-177-1 and others 2921 49 80, 2921 44 90 i(1) b i(2) b Acephate + 30560-19-1 250-241-2 2930 90 70 p(1)-p(2) b-b Aldicarb + 116-06-3 204-123-2 2930 90 70 p(1)-p(2) sr-b Asbestos Fibres +: 1332-21-4 and others Please refer to PIC circular at www.pic.int/ Crocidolite # 12001-28-4 2524 00 i b Amosite # 12172-73-5 2524 00 i b Antophyllite # 77536-67-5 2524 00 i b Actinolite # 77536-66-4 2524 00 i b Tremolite # 77536-68-6 2524 00 i b Chrysotile + 12001-29-5 or 132207-32-0 2524 00 i b Atrazine + 1912-24-9 217-617-8 2933 69 10 p(1)-p(2) sr-b Azinphos-ethyl 2642-71-9 220-147-6 2933 99 90 p(1)-p(2) b-b Benzidine and its salts + 92-87-5, 36341-27-2 and others 202-199-1, 252-984-8 and others 2921 59 90 i(1)-i(2) sr-b i(2) b Benzidine derivatives +   Binapacryl # 485-31-4 207-612-9 2916 19 80 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ i(2) b Chlordimeform # 6164-98-3 228-200-5 2925 20 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Chlorobenzilate # 510-15-6 208-110-2 2918 19 80 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Chlozolinate + 84332-86-5 282-714-4 2934 99 90 p(1)-p(2) b-b Creosote and Creosote related substances 8001-58-9 232-287-5 2707 91 00 61789-28-4 263-047-8 84650-04-4 283-484-8 i(2) b 90640-84-9 292-605-3 65996-91-0 266-026-1 90640-80-5 292-602-7 65996-82-2 266-019-3 8021-39-4 232-419-1 122384-78-5 310-191-5 DBB((Di-Ã ¼-oxo-di-n-butylstannio-hydroxyborane/dioxastannaboretan-4-ol) 75113-37-0 401-040-5 2931 00 95 i(1) b Dicofol containing < 78 % p,p ²-Dicofol or 1 g/kg of DDT and DDT related compounds + 115-32-2 204-082-0 2906 29 00 p(1)-p(2) b-b Dinoseb and its salts and esters # 88-85-7 and others 201-861-7 and others 2908 90 00 2915 39 90 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ i(2) b Dinoterb + 1420-07-1 215-813-8 2908 90 00 p(1)-p(2) b-b Dinitro-ortho-cresol (DNOC) and its salts (such as ammonium salt, potassium salt and sodium salt) # 534-52-1 208-601-1 2908 90 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ 2980-64-5 221-037-0 5787-96-2  2312-76-7 219-007-7 Dustable powder formulations containing a combination of: Please refer to PIC circular at www.pic.int/ Benomyl at or above 7 %, 17804-35-2 241-775-7 2933 90 80 p(1) b Carbofuran at or above 10 % 1563-66-2 216-353-0 2932 90 90 p(2) b and Thiram at or above 15 % # 137-26-8 205-286-2 2930 30 00 Fentin acetate + 900-95-8 212-984-0 2931 00 95 p(1)-p(2) b-b Fentin hydroxide + 76-87-9 200-990-6 2931 00 95 p(1)-p(2) b-b Ferbam 14484-64-1 238-484-2 2930 20 00 p(1)-p(2) b-b Fluoroacetamide # 640-19-7 211-363-1 2924 19 00 p(1) b Please refer to PIC circular at www.pic.int/ HCH/Hexachlorocyclohexane (mixed isomers) # 608-73-1 210-168-9 2903 51 00 p(1)-p(2) b-sr Please refer to PIC circular at www.pic.int/ Hexachloroethane 67-72-1 200-666-4 2903 19 80 i(1) sr Lindane (Ã ³-HCH) # 58-89-9 200-401-2 2903 51 00 p(1)-p(2) b-sr Please refer to PIC circular at www.pic.int/ (a) Maleic hydrazide, and its salts, other than choline, potassium and sodium salts; 123-33-1 204-619-9 2933 99 90 and others p(1) b (b) Choline, potassium and sodium salts of maleic hydrazide containing more than 1 mg/kg of free hydrazine expressed on the basis of the acid equivalent 61167-10-0, 51542-52-0, 28330-26-9 257-261-0 248-972-7 Mercury compounds, including inorganic mercury compounds, alkyl mercury compounds and alkyloxyalkyl and aryl mercury compounds # 10112-91-1, 21908-53-2 and others 233-307-5, 244-654-7 and others 2827 39 80, 2825 90 50 and others p(1)-p(2) b-sr Please refer to PIC circular at www.pic.int/ Methamidophos (Soluble liquid formulations of the substance that exceed 600 g active ingredient/l) # 10265-92-6 233-606-0 2930 90 70 p(2) b Please refer to PIC circular at www.pic.int/ Methyl-parathion + # 298-00-0 206-050-1 2920 10 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Monocrotophos # 6923-22-4 230-042-7 2924 19 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Nitrofen+ 1836-75-5 217-406-0 2909 30 90 p(1)-p(2) b-b Nonylphenols C6H4(OH)C9H19 + 25154-52-3 (phenol, nonyl-), 246-672-0, 2907 13 00 i(1) sr 84852-15-3 (phenol, 4-nonyl-, branched) 284-325-5 11066-49-2 (isononylphenol), 234-284-4 90481-04-2, (phenol, nonyl-, branched), 291-844-0 104-40-5(p-nonylphenol) and others 203-199-4 and others Nonylphenol ethoxylates (C2H4O)nC15H24O + 9016-45-9, 26027-38-3, 68412-54-4, 37205-87-1, 127087-87-0 and others 3402 13 00 i(1) sr p(1)-p(2) b-b Parathion # 56-38-2 200-271-7 2920 10 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Pentachlorophenol and its salts and esters # 87-86-5 and others 201-778-6 and others 2908 10 00 and others p(1)-p(2) b-sr Please refer to PIC circular at www.pic.int/ Phosphamidon (Soluble liquid formulations of the substance that exceed 1 000 g active ingredient/l) # 13171-21-6 (mixture, (E)&(Z) isomers) 23783-98-4 ((Z)-isomer) 297-99-4 ((E)-isomer) 236-116-5 2924 19 00 p(1)-p(2) b-b Please refer to PIC circular at www.pic.int/ Polybrominated biphenyls (PBB) # 13654-09-6 36355-01-8 27858-07-7 and others 237-137-2 252-994-2 248-696-7 2903 69 90 and others i(1) sr Please refer to PIC circularat www.pic.int/ Pyrazophos + 13457-18-6 236-656-1 2933 59 95 p(1)-p(2) b-b Quintozene + 82-68-8 201-435-0 2904 90 85 p(1)-p(2) b-b Tecnazene + 117-18-0 204-178-2 2904 90 85 p(1)-p(2) b-b Tetraethyl lead # 78-00-2 201-075-4 2931 00 95 i(1) sr Please refer to PIC circular at www.pic.int/ Tetramethyl lead # 75-74-1 200-897-0 2931 00 95 i(1) sr Please refer to PIC circular at www.pic.int/ Triorganostannic compounds +   2931 00 95 and others p(2) sr i(2) sr Tris-aziridinyl-phosphinoxide (1,1 ²,1 ³-phosphoryltriaziridine) + 545-55-1 208-892-5 2933 99 90 i(1) sr Zineb 12122-67-7 235-180-1 2930 90 70 p(1) b 2. Part 2 is amended as follows: (a) the following entry is inserted: Chemical CAS No Einecs No CN Code Category (*) Use limitation (**) Endosulfan 115-29-7 204-079-4 2920 90 85 p b (b) the entries for 2-Naphthylamine and its salts, 4-Aminobiphenyl and its salts, Benzidine and its salts, Benzidine derivatives, Dicofol containing < 78 % p,p ²-Dicofol or 1 g/kg of DDT and DDT related compounds, Fentin hydroxide, Methyl parathion, Nonylphenol C6H4(OH)C9H19, Nonylphenol ethoxylate (C2H4O)nC15H24O, and Triorganostannic compounds, in particular tributyltin compounds, including bis (tributyltin) oxide are replaced by the following: Chemical CAS No Einecs No CN Code Category (*) Use limitation (**) 2-Naphthylamine (naphthalen-2-amine) and its salts 91-59-8, 553-00-4, 612-52-2 and others 202-080-4, 209-030-0, 210-313-6 and others 2921 45 00 i b 4-Aminobiphenyl (biphenyl-4-amine) and its salts 92-67-1, 2113-61-3 and others 202-177-1 and others 2921 49 80 2921 44 90 i b Benzidine and its salts 912-87-5, 36341-27-2 and others 202-199-1, 252-984-8 and others 2921 59 90 i sr Benzidine derivatives   Dicofol containing < 78 % p,p ²-Dicofol or 1 g/kg of DDT and DDT related compounds 115-32-3 204-082-0 2906 29 00 p b Fentin hydroxide 76-87-9 200-990-6 2931 00 95 p b Methyl parathion # 298-00-0 206-050-1 2920 10 00 p b Nonylphenols C6H4(OH)C9H19 25154-52-3 (phenol, nonyl-), 246-672-0, 2907 13 00 i sr 84852-15-3 (phenol, 4-nonyl-, branched) 284-325-5 11066-49-2 (isononylphenol), 234-284-4 90481-04-2, (phenol, nonyl-, branched), 291-844-0 104-40-5(P-nonylphenol) and others 203-199-4 and others Nonylphenol ethoxylates (C2H4O)nC15H24O 9016-45-9, 26027-38-3, 68412-54-4, 37205-87-1, 127087-87-0 and others 3402 13 00 i sr p b Triorganostannic compounds, in particular tributyltin compounds, including bis (tributyltin) oxide 56-35-9 and others 200-268-0 and others 2931 00 95 and others p sr (c) the entries for Endrin, Parathion, Tetraethyl lead and Tetramethyl lead are deleted; 3. Part 3 is amended as follows: (a) the following entries are inserted: Chemical Relevant CAS number(s) Category Parathion 56-38-2 Pesticide Tetraethyl lead 78-00-2 Industrial Tetramethyl lead 75-74-1 Industrial (b) the entries for 2,4,5-T, Dinoseb and dinoseb salts, DNOC and its salts (such as ammonium salt, potassium salt and sodium salt), Ethylene dichloride, Pentachlorophenol and Methyl-parathion (emulsifiable concentrates (Einecs) with 19,5 %, 40 %, 50 %, 60 % active ingredient and dusts containing 1,5 %, 2 % and 3 % active ingredient) are replaced by the following: Chemical Relevant CAS number(s) Category 2,4,5-T and its salts and esters 93-76-5 (2) Pesticide Dinoseb and its salts and esters 88-85-7 (2) Pesticide Dinitro-ortho-cresol (DNOC) and its salts (such as ammonium salt, potassium salt and sodium salt) 534-52-1, 2980-64-5, 5787-96-2, 2312-76-7 Pesticide Ethylene dichloride (1,2-dichloroethane) 107-06-2 Pesticide Pentachlorophenol and its salts and esters 87-86-5 (2) Pesticide Methyl-parathion (emulsifiable concentrates (EC) at or above 19,5 % active ingredient and dusts at or above 1,5 % active ingredient) 298-00-0 Severely hazardous pesticide formulation (c) the entry for Parathion (all formulations  aerosols, dustable powder (DP), emulsifiable concentrate (EC), granules (GR) and wettable powders (WP)  of this substance are included, except capsule suspensions (CS)) is deleted. The entry for Monocrotophos (Soluble liquid formulations of the substance that exceed 600 g active ingredient/l) is also deleted. (1) A consolidated version of Annex I as amended can be consulted on the site http://ecb.jrc.it/edex/ (2) # Only the CAS numbers of parent compounds are listed.